Title: From Benjamin Franklin to David Hall, 11 June 1770
From: Franklin, Benjamin
To: Hall, David


Dear Mr. Hall,
London, June 11. 1770
I received your kind Letter of March 17. The continual Employment of my Time here in other Affairs, together with the Expectation I have had every Year of Returning, have prevented my considering the Accounts between us so as to compleat the Settlement, which indeed can be much better done when we are together with Mr. Parker, who may be able in a Word to explain things that would require much Writing. I hope it will not now be long before we meet, as I am determin’d to see Philadelphia, God willing, next Spring at farthest, if not sooner. I rejoice to hear of the Welfare of your Family, to which I wish all Prosperity. With the greatest Esteem and Regard, I am ever, my dear Friend, Yours most affectionately
B Franklin
 
Addressed: To / Mr David Hall / Printer / Philadelphia / via New York / Per Packet / B Free FRANKLIN / June 11, 1770.
